35 F.3d 556
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard P. MICHAEL, Plaintiff Appellant,v.Richard LANHAM, Sr.;  Thomas R. Corcoran;  Pat Conroy;Kenneth A. Pitts;  Earl K. Bitzel, CO VI;  LarryCreamer, CMO I;  J. Henson, CO II;  GuyChristian Ferguson, DefendantsAppellees.
No. 93-7274.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 25, 1994Decided Sept. 14, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, Senior District Judge.  (CA-92-2384-HAR)
Richard P. Michael, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Amy Kushner Kline, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
D.Md.
DISMISSED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the dismissal of his 42 U.S.C. Sec. 1983 (1988) action as to some, but not all, of the Defendants.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED